DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 8-21 remain pending. Claims 1, 8-9, 15, and 21 have been amended. Claim 22 has been added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8-9, and 15, the claims state “the predetermined threshold distance is variably determined, by the terminal, based on a user's interest, a current time information, location-related text-messaging information stored a predetermined number of times or more in a specific application, and vehicle state information, respectively”. It is unclear what applicant means by “respectively”. Is applicant just trying to say that each of the conditions are used to determine the threshold? Or is the threshold determined by all the conditions in their respective order? Therefore, the claims and their dependent claims are rejected under 112(b). (For 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-6, 8-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al (US 20170215031 A1) in view of Jendbro (US 20080140309 A1), Patel et al (US 20160286624 A1), Wicker (US 20160091330 A1), and Sund (US 20160003631 A1) (Hereinafter referred to as Harding, Jendbro, Patel, Wicker, and Sund respectively).

Regarding Claim 1, Harding discloses a method for updating a navigation device (See at least Harding Paragraph 0029 and Figures 2A-2C, the driver’s device is interpreted as the navigation device), the method comprising: 
establishing a communication channel between the navigation device and a terminal (See at least Harding Paragraph 0045, the passenger’s device is interpreted as the terminal); 
transmitting, by the navigation device, route information to the terminal via the communication channel (See at least Harding Paragraph 0049), the route information including at least one piece of location information scheduled to be displayed on the navigation device (See at least Harding Paragraph 0055, graphical markers corresponding to current geographic location, destination of the route, and any points of interest is interpreted as displayed location ; 
receiving, from the terminal, first additional information obtained by the terminal based on the route information (See at least Harding Paragraph 0042, adding points of interest obtained by the terminal to visit along the route is interpreted as receiving at least one piece of first additional information from the terminal based on the route information) and user-specific information (See at least Harding Paragraph 0042 and 0061, the points of interest are added by the passenger using the navigation application on the passenger’s device and the user can search for specific points of interest)…wherein, the first additional information is included within a predetermined threshold distance of the at least one piece of location information (See at least Harding Paragraph 0061, the points of interest searched by the passenger’s device are located within a maximum distance of the vehicle and/or route); 
updating a database of the navigation device based on the first additional information (See at least Harding Paragraph 0036, the route on the driver’s device is updated based on the point of interest added by the passenger device); and 
displaying the route information and first additional information on a screen of the navigation device based on the at least one piece of location information (See at least Harding Paragraph 0061-0063, a route can be updated based on points of interest to go through the locations corresponding to the points of interest and those results are shared with the driver’s device which can generate a visual alert to allow the driver to view detailed information concerning the points of interest)…
Even though Harding discloses obtaining additional information based on user-specific information and points of interest within a threshold as stated above, Harding fails to explicitly stored in the terminal in advance and
 wherein the predetermined threshold distance is variably determined, by the terminal, based on a user's interest. 
However, Jendbro teaches first additional information based on user-specific information... stored in the terminal in advance (See at least Jendbro Paragraphs 0069-0072, POIs are stored in the mobile phone’s memory and the phone can search for any POIs along the planned route) and
 wherein the predetermined threshold distance is variably determined, by the terminal, based on a user's interest (See at least Jendbro Paragraphs 0028 and 0031, the user being able to select the range is interpreted as a threshold determined by a user’s interest; the electronic equipment is interpreted as the terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Harding with Jendbro to have the terminal store user-specific information in advance and to have the threshold be determined based on a user’s interest. This would allow the method to automatically generate points of interest specifically tailored for the user along the route, such as restaurants the user likes or gas stations that meet the user’s criteria (See at least Jendbro Paragraphs 0069-0072). Having the POI stored in the terminal’s memory increases the overall effectiveness of the system because the user does not have to manually enter the POI every time the user travels along a route. The system would already know the POI for the user so the POI on the route can be generated without the user’s input. One would be motivated to have the threshold be based on the user’s interest to only obtain points of interest within a user’s preferred range. A user may want to locate points of interest but the points of interest displayed may be too far away from a user’s preference. Allowing a user to modify the maximum distance would allow a user to only view points of 
Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… a current time information. 
However, Patel teaches this limitation (See at least Patel Paragraph 0126, the threshold distance is determined based on the time of day, which is interpreted as current time information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Harding with Patel to have the threshold be based on the current time information. This would allow the system to adjust the threshold distances based on the time of day, such as decreasing the threshold distance during rush hour because it will take a user longer to travel a given distance during heavy traffic, as compared to when there is no traffic. By being able to variably adjust the threshold based on the time of day, the threshold distances will be more convenient for the user by taking in considerations of what the user may be doing or what is occurring during the time of day. 
Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… location-related text-messaging information stored a predetermined number of times or more in a specific application.
However, Wicker teaches determining a threshold distance based on location-related text-messaging information stored a predetermined number of times or more in a specific application (See at least Wicker Paragraphs 0026-0028, the text messaging information includes user preferences such as the maximum distance a user is willing to travel, which is interpreted as a threshold distance, and the preferences are stored).

Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… vehicle state information.
However, Sund teaches this limitation (See at least Sund Paragraphs 0020 and 0029, an electric vehicles identifies charging stations within navigational range of the vehicle, which is dependent on the charge of the battery, which is interpreted as vehicle information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified modified Harding with Sund to have the threshold be based on vehicle state information. This would allow a vehicle to find a point of interest, such as a charging/fueling station, that is within navigational range for the vehicle based on the vehicle’s current state (See at least Sund Paragraphs 0020 and 0029). This would enhance the overall operability of the system by being able to locate points of interest that the vehicle can reach even if there is something wrong with the vehicle or one of its components (e.g. low fuel/battery, failure in one of the vehicle’s components, flat tire, etc.). 

Regarding Claim 2, Harding discloses based on the route information being changed, transmitting the changed route information to the terminal via the communication channel (See at least Harding Paragraphs 0057-0058, alternate routes are determined by the driver’s device and sent to the ; 
receiving second additional information from the terminal that is obtained by the terminal based on the changed route information (See at least Harding Paragraph 0061-0062 and Figure 2B “234”, one of the points of interest for the second route searched by the passenger using the terminal is interpreted as at least one piece of second additional information and the point of interest is shared with the driver’s device), the second additional information included within the predetermined threshold distance of at least one other piece of location information included in the changed route information (See at least Harding Paragraph 0061, the points of interest searched by the passenger’s device are located within a maximum distance of the vehicle and/or second route); 
updating the database of the navigation device based on the second additional information (See at least Harding Paragraphs 0061-0063, the second additional information is shared with the driver’s device and the route on the driver’s device can be updated with the points of interest); and 
displaying the changed route information and the second additional information on the screen of the navigation device based on the at least one other piece of location information (See at least Harding Paragraph 0061-0063, the second route can be updated based on points of interest to go through the locations corresponding to the points of interest and those results are shared with the driver’s device which can generate a visual alert to allow the driver to view detailed information concerning the points of interest).

Regarding Claim 3, Harding discloses receiving third additional information from the terminal that is obtained by the terminal based on the route information (See at least Harding Paragraph 0061-0062, one of the gas stations from the one or more gas stations obtained by the passenger’s search results using the terminal is interpreted as at least one piece of third additional information, which is , the third additional information included within the predetermined threshold distance of the at least one piece of location information included in the route information (See at least Harding Paragraph 0061, the points of interest searched by the passenger’s device are located within a maximum distance of the vehicle and/or route); 
updating the database of the navigation device based on the third additional information (See at least Harding Paragraphs 0061-0063, the third additional information is shared with the driver’s device and the route on the driver’s device can be updated with the points of interest); and 
displaying the third additional information on the screen of the navigation device (See at least Harding Paragraph 0061-0063, the second route can be updated based on points of interest to go through the locations corresponding to the points of interest and those results are shared with the driver’s device which can generate a visual alert to allow the driver to view detailed information concerning the points of interest).

Regarding Claim 5, Harding discloses the establishing the communication channel further comprises transmitting a desired data format, from the navigation device to the terminal, and 
at least one of the first additional information or the second additional information is configured based on the desired data format transmitted to the terminal while generating the communication channel with the terminal (See at least Harding Paragraphs 0047 and 0062, when the terminal and navigation device establish communication with each other, the driver’s device may share a navigational route file in the form of a URL or a network address with which the passenger’s device can access and the passenger’s device can send additional information back to the navigation device in a format that the driver’s device can access; sending data in a format that allows the devices to access the information is interpreted as a desired data format).

Regarding Claim 6, Harding discloses at least one of the first additional information or the second additional information is user customized information…based on the user's interest (See at least Harding Paragraph 0042 and 0061, the points of interest are added by the passenger using the navigation application on the passenger’s device and the user can search for specific points of interest).
Harding fails to explicitly disclose, that the user customized information is…stored in the terminal. 
However, Jendbro teaches this limitation (See at least Jendbro Paragraphs 0069-0072, POIs are stored in the mobile phone’s memory and the phone can search for any POIs along the planned route). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Harding with Jendbro to have the terminal store user customized information. This would allow the method to automatically generate points of interest specifically tailored for the user along the route, such as restaurants the user likes or gas stations that meet the user’s criteria (See at least Jendbro Paragraphs 0069-0072). Having the POI stored in the terminal’s memory increases the overall effectiveness of the system because the user does not have to manually enter the POI every time the user travels along a route. The system would already know the POI for the user so the POI on the route can be generated without the user’s input. 

Regarding Claim 8, Harding discloses a navigation device configured to perform an update (See at least Harding Paragraph 0029, the driver’s device is interpreted as the navigation device), the navigation device comprising: 
a transceiver configured to establish a communication channel with a terminal, and transmit to or receive from the terminal, information via the communication channel (See at least Harding Paragraph 0045-0046, a wireless connection for communication between the ; and 
a controller configured to:
 control the transceiver to transmit route information to the terminal via the communication channel (See at least Harding Paragraph 0051, the driver’s device has the capability to control the transmitting of route information to the terminal which is interpreted as the navigation device comprising a controller), the route information including at least one piece of location information scheduled to be displayed on the navigation device (See at least Harding Paragraph 0055, graphical markers corresponding to current geographic location, destination of the route, and any points of interest is interpreted as displayed location information; See at least Harding Figure 1, the current geographic location and destination of the route is displayed on the driver’s device); 
control the transceiver to receive, from the terminal, first additional information obtained by the terminal based on the route information (See at least Harding Paragraph 0042, adding points of interest obtained by the terminal to visit along the route is interpreted as receiving at least one piece of first additional information from the terminal based on the route information; See at least Harding Paragraphs 0045, the passenger device establishes communication with the driver’s device by registering as a passenger’s device, which allows the two devices to transmit and receive information with one another. By establishing communication, the driver’s device will now receive information from the terminal) and user-specific information (See at least Harding Paragraph 0042 and 0061, the points of interest are added by the passenger using the navigation application on the passenger’s device and the user can search for specific points of interest)…wherein, the first additional information is included within a predetermined threshold distance of the at least one piece of location information (See at least Harding Paragraph 0061, the points of interest searched by the passenger’s device are located within a maximum distance of the vehicle and/or route); 
updating a database of the navigation device based on the first additional information (See at least Harding Paragraph 0036, the route on the driver’s device is updated based on the point of interest added by the passenger device); and 
displaying the route information and first additional information on a screen of the navigation device based on the at least one piece of location information (See at least Harding Paragraph 0061-0063, a route can be updated based on points of interest to go through the locations corresponding to the points of interest and those results are shared with the driver’s device which can generate a visual alert to allow the driver to view detailed information concerning the points of interest).
Even though Harding discloses obtaining additional information based on user-specific information and points of interest within a threshold as stated above, Harding fails to explicitly disclose receiving, from the terminal, first additional information based on user-specific information... stored in the terminal in advance and
 wherein the predetermined threshold distance is variably determined, by the terminal, based on a user's interest. 
However, Jendbro teaches first additional information based on user-specific information... stored in the terminal in advance  (See at least Jendbro Paragraphs 0069-0072, POIs are stored in the mobile phone’s memory and the phone can search for any POIs along the planned route) and
 wherein the predetermined threshold distance is variably determined, by the terminal, based on a user's interest (See at least Jendbro Paragraphs 0028 and 0031, the user being able . 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Harding with Jendbro to have the terminal store user-specific information in advance and to have the threshold be determined based on a user’s interest. This would allow the method to automatically generate points of interest specifically tailored for the user along the route, such as restaurants the user likes or gas stations that meet the user’s criteria (See at least Jendbro Paragraphs 0069-0072). Having the POI stored in the terminal’s memory increases the overall effectiveness of the system because the user does not have to manually enter the POI every time the user travels along a route. The system would already know the POI for the user so the POI on the route can be generated without the user’s input. One would be motivated to have the threshold be based on the user’s interest to only obtain points of interest within a user’s preferred range. A user may want to locate points of interest but the points of interest displayed may be too far away from a user’s preference. Allowing a user to modify the maximum distance would allow a user to only view points of interest that are close enough to a user’s preference. In another scenario, a user may want to locate points of interest but the navigation does not display any points of interest within the distance. The user can adjust the maximum distance to become larger and larger until a point of interest is located. 
Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… a current time information. 
However, Patel teaches this limitation (See at least Patel Paragraph 0126, the threshold distance is determined based on the time of day, which is interpreted as current time information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Harding with Patel to have the threshold be based on the current time information. This would allow the system to adjust the threshold distances based on the 
Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… location-related text-messaging information stored a predetermined number of times or more in a specific application.
However, Wicker teaches determining a threshold distance based on location-related text-messaging information stored a predetermined number of times or more in a specific application (See at least Wicker Paragraphs 0026-0028, the text messaging information includes user preferences such as the maximum distance a user is willing to travel, which is interpreted as a threshold distance, and the preferences are stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Harding with Wicker to have the threshold be based on location-related text-messaging information stored a predetermined number of times or more in a specific application. Having the threshold be based on stored location-related text-messaging information allows the system to generate points of interest specifically tailored for the user within a threshold, without the user manually entering the threshold every time. The system would already know what the threshold for the user is without the user’s input, thus, increasing the efficiency of the system.
Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… vehicle state information.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Harding with Sund to have the threshold be based on vehicle state information. This would allow a vehicle to find a point of interest, such as a charging/fueling station, that is within navigational range for the vehicle based on the vehicle’s current state (See at least Sund Paragraphs 0020 and 0029). This would enhance the overall operability of the system by being able to locate points of interest that the vehicle can reach even if there is something wrong with the vehicle or one of its components (e.g. low fuel/battery, failure in one of the vehicle’s components, flat tire, etc.). 

Regarding Claim 9, Harding discloses a method for supporting an update of a navigation device (See at least Harding Paragraph 0029 and Figures 2A-2C, the driver’s device is interpreted as the navigation device), the method comprising: 
establishing a communication channel with the navigation device via a terminal (See at least Harding Paragraph 0045, the passenger’s device is interpreted as the terminal); 
receiving route information from the navigation device (See at least Harding Paragraph 0049), the route information including at least one piece of location information scheduled to be displayed on the navigation device (See at least Harding Paragraph 0055, graphical markers corresponding to current geographic location, destination of the route, and any points of interest is interpreted as displayed location information; See at least Harding Figure 1, the current geographic location and destination of the route is displayed on the driver’s device); 
obtaining first additional information included within a predetermined threshold distance of the at least one piece of location information based on user-specific information (See at least Harding ; and 
transmitting the first additional information to the navigation device, to be displayed with the route information (See at least Harding Paragraph 0061-0063, a route can be updated based on points of interest to go through the locations corresponding to the points of interest and those results are shared with the driver’s device which can generate a visual alert to allow the driver to view detailed information concerning the points of interest).
Even though Harding discloses obtaining additional information based on user-specific information and points of interest within a threshold as stated above, Harding fails to explicitly disclose receiving, from the terminal, first additional information based on user-specific information... stored in the terminal in advance and
 wherein the predetermined threshold distance is variably determined, by the terminal, based on a user's interest. 
However, Jendbro teaches first additional information based on user-specific information... stored in the terminal in advance  (See at least Jendbro Paragraphs 0069-0072, POIs are stored in the mobile phone’s memory and the phone can search for any POIs along the planned route) and
 wherein the predetermined threshold distance is variably determined, by the terminal, based on a user's interest (See at least Jendbro Paragraphs 0028 and 0031, the user being able to select the range is interpreted as a threshold determined by a user’s interest; the electronic equipment is interpreted as the terminal). 

Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… a current time information. 
However, Patel teaches this limitation (See at least Patel Paragraph 0126, the threshold distance is determined based on the time of day, which is interpreted as current time information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Harding with Patel to have the threshold be based on the current time information. This would allow the system to adjust the threshold distances based on the time of day, such as decreasing the threshold distance during rush hour because it will take a user longer to travel a given distance during heavy traffic, as compared to when there is no traffic. By being able to 
Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… location-related text-messaging information stored a predetermined number of times or more in a specific application.
However, Wicker teaches determining a threshold distance based on location-related text-messaging information stored a predetermined number of times or more in a specific application (See at least Wicker Paragraphs 0026-0028, the text messaging information includes user preferences such as the maximum distance a user is willing to travel, which is interpreted as a threshold distance, and the preferences are stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Harding with Wicker to have the threshold be based on location-related text-messaging information stored a predetermined number of times or more in a specific application. Having the threshold be based on stored location-related text-messaging information allows the system to generate points of interest specifically tailored for the user within a threshold, without the user manually entering the threshold every time. The system would already know what the threshold for the user is without the user’s input, thus, increasing the efficiency of the system.
Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… vehicle state information.
However, Sund teaches this limitation (See at least Sund Paragraphs 0020 and 0029, an electric vehicles identifies charging stations within navigational range of the vehicle, which is dependent on the charge of the battery, which is interpreted as vehicle information). 


Regarding Claim 10, Harding discloses receiving changed route information from the navigation device (See at least Harding Paragraphs 0057-0058, alternate routes are determined by the driver’s device and sent to the terminal; See at least Harding Paragraph 0063, the driver’s device changes the route and sends the updated route to the passenger’s device/terminal); 
obtaining second additional information included within the predetermined threshold distance of the at least one piece of location information of the changed route information (See at least Harding Paragraph 0061, one or more points of interest are obtained based on their location being within a maximum distance of the vehicle and/or maximum distance of the second route) and the user-specific information (See at least Harding Paragraph 0042 and 0061, the points of interest are added by the passenger using the navigation application on the passenger’s device and the user can search for specific points of interest)…; and 
transmitting the second additional information to the navigation device, to be displayed with the changed route information (See at least Harding Paragraph 0061-0063, the second route can be updated based on points of interest to go through the locations corresponding to the points of interest and those results are shared with the driver’s device which can generate a visual alert to allow the driver to view detailed information concerning the points of interest).
stored in the terminal. 
However, Jendbro teaches this limitation (See at least Jendbro Paragraphs 0069-0072, POIs are stored in the mobile phone’s memory and the phone can search for any POIs along the planned route). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Harding with Jendbro to have the terminal store user-specific information in advance. This would allow the method to automatically generate points of interest specifically tailored for the user along the route, such as restaurants the user likes or gas stations that meet the user’s criteria (See at least Jendbro Paragraphs 0069-0072). Having the POI stored in the terminal’s memory increases the overall effectiveness of the system because the user does not have to manually enter the POI every time the user travels along a route. The system would already know the POI for the user so the POI on the route can be generated without the user’s input. 

Regarding Claim 11, Harding discloses receiving new information including location information related to the new information, from an information server over an Internet (See at least Harding Paragraph 0061, the passenger’s device uses a remote server, via wideband wireless area network, to obtain search results and location information for a point of interest); 
obtaining third additional information included within the predetermined threshold distance of the at least one piece of location information of the route information among the new information (See at least Harding Paragraph 0061, one or more gas stations are obtained based on their location being within a maximum distance of the vehicle and/or maximum distance of the route); and 
transmitting the third additional information to the navigation device (See at least Harding Paragraph 0062, the search results are shared with the driver’s device).

Regarding Claim 13, Harding discloses the establishing the communication channel further comprises receiving a desired data format from the navigation device, and 
wherein at least one of the first additional information or the second additional information is configured based on the desired data format (See at least Harding Paragraphs 0047 and 0062, when the terminal and navigation device establish communication with each other, the driver’s device may share a navigational route file in the form of a URL or a network address with which the passenger’s device can access and the passenger’s device can send additional information back to the navigation device in a format that the driver’s device can access; sending data in a format that allows the devices to access the information is interpreted as a desired data format).

Regarding Claim 14, Harding discloses the third additional information is user customized information…based on the user's interest (See at least Harding Paragraph 0042 and 0061, the points of interest are added by the passenger using the navigation application on the passenger’s device and the user can search for specific points of interest).
Harding fails to explicitly disclose, that the user customized information is…stored in the terminal. 
However, Jendbro teaches this limitation (See at least Jendbro Paragraphs 0069-0072, POIs are stored in the mobile phone’s memory and the phone can search for any POIs along the planned route). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Harding with Jendbro to have the terminal store user 

Regarding Claim 15, Harding discloses a terminal configured to support an update of a navigation device (See at least Harding Paragraph 0029, the driver’s device is interpreted as the navigation device and the passenger’s device is interpreted as the terminal), the terminal comprising: 
a transceiver configured to establish a communication channel with the navigation device, and transmit to or receive from the navigation device information via the communication channel (See at least Harding Paragraph 0045-0046, a wireless connection for communication between the driver’s device and the passenger’s device is interpreted as the terminal comprising a transceiver, because the passenger’s device would not be able to communicate wirelessly otherwise); and 
a controller configured to:
 control the transceiver to receive route information from the navigation device (See at least Harding Paragraph 0048, the passenger’s device has the capability to request route information from the driver’s device which is interpreted as the terminal comprising a controller configured to control receiving route information), the route information including at least one piece of location information scheduled to be displayed on the navigation device (See at least Harding Paragraph 0055, graphical markers corresponding to current geographic location, destination of the route, and any points of interest is interpreted as displayed location information; See at least Harding Figure 1, the current geographic location and destination of the route is displayed on the driver’s device), 
obtain at least one piece of first additional information included within a predetermined threshold distance of the at least one piece of location information of the received route information among at least one piece of information including location information based on user-specific information (See at least Harding Paragraph 0042 and 0061, the points of interest are interpreted as first additional information and are added by the passenger using the navigation application on the passenger’s device and the user can search for specific points of interest; See at least Harding Paragraph 0061, the points of interest are located within a maximum distance of the vehicle and/or route)…, and 
control the transceiver to transmit the at least one piece of first additional information to the navigation device, to be displayed with the route information (See at least Harding Paragraph 0061-0063, a route can be updated based on points of interest to go through the locations corresponding to the points of interest and those results are shared with the driver’s device which can generate a visual alert to allow the driver to view detailed information concerning the points of interest).
Even though Harding discloses obtaining additional information based on user-specific information and points of interest within a threshold as stated above, Harding fails to explicitly disclose receiving, from the terminal, first additional information based on user-specific information... stored in the terminal and
 wherein the predetermined threshold distance is variably determined, by the terminal, based on a user's interest.
However, Jendbro teaches first additional information based on user-specific information... stored in the terminal in advance  (See at least Jendbro Paragraphs 0069-0072, POIs are stored in the mobile phone’s memory and the phone can search for any POIs along the planned route) and
 wherein the predetermined threshold distance is variably determined, by the terminal, based on a user's interest (See at least Jendbro Paragraphs 0028 and 0031, the user being able  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Harding with Jendbro to have the terminal store user-specific information in advance and to have the threshold be determined based on a user’s interest. This would allow the method to automatically generate points of interest specifically tailored for the user along the route, such as restaurants the user likes or gas stations that meet the user’s criteria (See at least Jendbro Paragraphs 0069-0072). Having the POI stored in the terminal’s memory increases the overall effectiveness of the system because the user does not have to manually enter the POI every time the user travels along a route. The system would already know the POI for the user so the POI on the route can be generated without the user’s input. One would be motivated to have the threshold be based on the user’s interest to only obtain points of interest within a user’s preferred range. A user may want to locate points of interest but the points of interest displayed may be too far away from a user’s preference. Allowing a user to modify the maximum distance would allow a user to only view points of interest that are close enough to a user’s preference. In another scenario, a user may want to locate points of interest but the navigation does not display any points of interest within the distance. The user can adjust the maximum distance to become larger and larger until a point of interest is located. 
Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… a current time information. 
However, Patel teaches this limitation (See at least Patel Paragraph 0126, the threshold distance is determined based on the time of day, which is interpreted as current time information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Harding with Patel to have the threshold be based on the current time information. This would allow the system to adjust the threshold distances based on the 
Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… location-related text-messaging information stored a predetermined number of times or more in a specific application.
However, Wicker teaches determining a threshold distance based on location-related text-messaging information stored a predetermined number of times or more in a specific application (See at least Wicker Paragraphs 0026-0028, the text messaging information includes user preferences such as the maximum distance a user is willing to travel, which is interpreted as a threshold distance, and the preferences are stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Harding with Wicker to have the threshold be based on location-related text-messaging information stored a predetermined number of times or more in a specific application. Having the threshold be based on stored location-related text-messaging information allows the system to generate points of interest specifically tailored for the user within a threshold, without the user manually entering the threshold every time. The system would already know what the threshold for the user is without the user’s input, thus, increasing the efficiency of the system.
Modified Harding fails to disclose the predetermined threshold distance is variably determined based on… vehicle state information.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Harding with Sund to have the threshold be based on vehicle state information. This would allow a vehicle to find a point of interest, such as a charging/fueling station, that is within navigational range for the vehicle based on the vehicle’s current state (See at least Sund Paragraphs 0020 and 0029). This would enhance the overall operability of the system by being able to locate points of interest that the vehicle can reach even if there is something wrong with the vehicle or one of its components (e.g. low fuel/battery, failure in one of the vehicle’s components, flat tire, etc.). 

Regarding Claim 17, Harding discloses the establishing the communication channel further comprises transmitting a desired data format, from the navigation device to the terminal, and 
wherein the third additional information is configured based on the desired data format by the terminal (See at least Harding Paragraphs 0047 and 0062, when the terminal and navigation device establish communication with each other, the driver’s device may share a navigational route file in the form of a URL or a network address with which the passenger’s device can access and the passenger’s device can send additional information back to the navigation device in a format that the driver’s device can access; sending data in a format that allows the devices to access the information is interpreted as a desired data format).

Regarding Claim 18, Harding discloses the third additional information is user customized information…based on the user's interest (See at least Harding Paragraph 0042 and 0061, the points of .
Harding fails to explicitly disclose, that the user customized information is…stored in the terminal. 
However, Jendbro teaches this limitation (See at least Jendbro Paragraphs 0069-0072, POIs are stored in the mobile phone’s memory and the phone can search for any POIs along the planned route). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Harding with Jendbro to have the terminal store user customized information. This would allow the method to automatically generate points of interest specifically tailored for the user along the route, such as restaurants the user likes or gas stations that meet the user’s criteria (See at least Jendbro Paragraphs 0069-0072). Having the POI stored in the terminal’s memory increases the overall effectiveness of the system because the user does not have to manually enter the POI every time the user travels along a route. The system would already know the POI for the user so the POI on the route can be generated without the user’s input. 

Regarding Claim 20, Harding discloses the establishing the communication channel further comprises transmitting a desired data format, from the navigation device to the terminal, and 
wherein the third additional information is configured based on the desired data format by the terminal (See at least Harding Paragraphs 0047 and 0062, when the terminal and navigation device establish communication with each other, the driver’s device may share a navigational route file in the form of a URL or a network address with which the passenger’s device can access and the passenger’s device can send additional information back to the navigation device in a format that the driver’s device .

Claims 4, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Jendbro, Patel, Wicker, and Sund and in further view of Do (US 20100161207 A1) (Hereinafter referred to as Do).

Regarding Claim 4, modified Harding fails to disclose the displaying further comprises:
displaying an object corresponding to the at least one piece of location information on the screen of the navigation device; and
 displaying the first additional information around a location of the object displayed on the screen. 
However, Do teaches these limitations (See at least Do Paragraphs 0166-0169 and Fig. 8b, the building is interpreted as the object which is displayed based on the vehicle’s location, and additional information about the building is displayed around the building).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify modified Harding to incorporate the teachings of Do to have an object and additional information about the object displayed on the navigation screen. This would allow a user that is viewing the navigation device to determine the location of points of interest such as a specific building and see information relating to the POI as well (See at least Do Paragraphs 0166-0169). This enhances the navigation experience for the driver because the driver can see POI along the route and easily access information related to the POI such as location, phone number, website, or operating times (See at least Do Paragraph 0169). 

Regarding Claim 12, Harding discloses …wherein at least one of the first additional information or the second additional information is user customized information…based on a user's interest (See at and is used to update a database of the navigation device (See at least Harding Paragraph 0036, the route on the driver’s device is updated based on the point of interest added by the passenger device). 
Harding fails to explicitly disclose that the user customized information is... stored in the terminal. 
However, Jendbro teaches this limitation (See at least Jendbro Paragraphs 0069-0072, POIs are stored in the mobile phone’s memory and the phone can search for any POIs along the planned route). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Harding with Jendbro to have the terminal store user customized information in advance. This would allow the method to automatically generate points of interest specifically tailored for the user along the route, such as restaurants the user likes or gas stations that meet the user’s criteria (See at least Jendbro Paragraphs 0069-0072). Having the POI stored in the terminal’s memory increases the overall effectiveness of the system because the user does not have to manually enter the POI every time the user travels along a route. The system would already know the POI for the user so the POI on the route can be generated without the user’s input. 
Modified Harding fails to disclose when an object corresponding to the at least one piece of location information or the at least one other piece of location information is displayed on a screen of the navigation device, the first additional information or the second additional information, respectively, is displayed around a location of the object on the screen. 

It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify modified Harding to incorporate the teachings of Do to have an object and additional information about the object displayed on the navigation screen. This would allow a user that is viewing the navigation device to determine the location of points of interest such as a specific building and see information relating to the POI as well (See at least Do Paragraphs 0166-0169). This enhances the navigation experience for the driver because the driver can see POI along the route and easily access information related to the POI such as location, phone number, website, or operating times (See at least Do Paragraph 0169). 

Regarding Claim 16, modified Harding fails to disclose the displaying further comprises: 
displaying an object corresponding to the at least one piece of location information on the screen of the navigation device, and 
displaying the third additional information around a location of the object displayed on the screen.
However, Do teaches this limitation (See at least Do Paragraphs 0166-0169 and Fig. 8b, the building is interpreted as the object which is displayed based on the vehicle’s location, and additional information about the building is displayed around the building). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify modified Harding to incorporate the teachings of Do to have an object and additional information about the object displayed on the navigation screen. This would allow a user that is viewing the navigation device to determine the location of points of interest such as a specific building and see information relating to the POI as well (See at least Do Paragraphs 0166-0169). This enhances 

Regarding Claim 19, Harding discloses the third additional information is used to update a database of the navigation device (See at least Harding Paragraphs 0061-0063, the third additional information is shared with the driver’s device and the route on the driver’s device can be updated with the points of interest)…
Modified Harding fails to disclose …when an object corresponding to the location information related to the new information is displayed on a screen of the navigation device, the third additional information is displayed around a location of the object on the screen.
However, Do teaches this limitation (See at least Do Paragraphs 0166-0169 and Fig. 8b, the building is interpreted as the object which is displayed based on the vehicle’s location, and additional information about the building is displayed around the building). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify modified Harding to incorporate the teachings of Do to have an object and additional information about the object displayed on the navigation screen. This would allow a user that is viewing the navigation device to determine the location of points of interest such as a specific building and see information relating to the POI as well (See at least Do Paragraphs 0166-0169). This enhances the navigation experience for the driver because the driver can see POI along the route and easily access information related to the POI such as location, phone number, website, or operating times (See at least Do Paragraph 0169).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Jendbro, Patel, Wicker, and Sund and in further view of Do and Ohno (US 20180195873 A1) (Hereinafter referred to as Ohno).

Regarding Claim 21, modified Harding fails to disclose the displaying further comprises: 
displaying an object corresponding to the first additional information on the screen; and 
displaying information identifying the object…
However, Do teaches displaying an object corresponding to the first additional information on the screen (See at least Do Paragraphs 0166-0169 and Fig. 8b, building is interpreted as the object corresponding to the first additional information, which is displayed based on the vehicle’s location); and 
displaying information identifying the object (See at least Do Paragraphs 0166-0169 and Fig. 8b, the additional information and identifying information is displayed around the building).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify modified Harding to incorporate the teachings of Do to have an object and first additional information about the object displayed on the navigation screen. This would allow a user that is viewing the navigation device to determine the location of points of interest such as a specific building and see information relating to the POI as well (See at least Do Paragraphs 0166-0169). This enhances the navigation experience for the driver because the driver can see POI along the route and easily access information related to the POI such as what that building is, its location, phone number, website, or operating times (See at least Do Paragraph 0169). 
Modified Harding fails to disclose the first additional information including information on a discount coupon for a service related to the object or an application related to the object, around a location of the object on the screen.
the first additional information including information on a discount coupon for a service related to the object or an application related to the object, around a location of the object on the screen (See at least Ohno Paragraph 0167 and Figure 15, the coupon is displayed around a location of the object, which is at (4,1)). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify modified Harding to incorporate the teachings of Ohno to have a coupon displayed around the object. This would allow a user to view any coupons or deals that are in the area when looking at the display screen (See at least Ohno Paragraph 0167 and Figure 15). This would increase the desirability of the system because users can save money by having access to coupons that are displayed for stores in the area. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Jendbro, Patel, Wicker, and Sund and in further view of Gibson et al (US 20180025554 A1) (Hereinafter referred to as Gibson).

Regarding Claim 22, modified Harding fails to disclose the text-messaging information comprises users texts received via at least one messaging application…,
 the users texts are stored in the at least one messaging application, 
However, Wicker teaches the text-messaging information comprises users texts received via at least one messaging application (See at least Wicker Paragraphs 0026-0028, text messages are sent out to initiate request for the user’s preferences)…,
 the users texts are stored in the at least one messaging application (See at least Wicker Paragraph 0028, the preferences are stored by the server, which is interpreted as a messaging application).  

Even though Wicker teaches using social media rankings of possible destinations (See at least Wicker Paragraph 0027), modified Harding fails to explicitly disclose the text-messaging information comprises…users posts received via at least one social media application, and 
the users posts are stored in the at least one social media application.
However, Wicker does teach using user preferences to determine the distance threshold (See at least Wicker Paragraph 0027, the user preferences are used to determine the maximum distance a user is willing to travel, which is interpreted as a distance threshold), and Gibson teaches searching a user’s social media to determine the user’s implicit preferences (See at least Gibson Paragraph 0046, social media profiles are searched for the drivers to determine the driver’s preferences in order to determine the type of advertisement that should be displayed when the vehicle is within a predetermined distance; the posts on the social media application would be stored in the social media application, which is why social media is searched for information).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Harding with Wicker and Gibson to have the test-messaging information include social media posts by the user stored in the social media application. This would allow the system to search the user’s social media to extract the user’s preferences, in order to properly display information relating to what the user wants to see (See at least Gibson Paragraph 0046). This . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-9, 15, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges the amended claims overcome the 103 rejections previously set forth. However, claims 1, 8-9 and 15 are now rejected over Harding in view of Jendbro, Patel, Wicker, and Sund. Claim 21 is now rejected over Harding in view of Jendbro, Patel, Wicker, and Sund and in further view of Do and Ohno. Therefore, claims 1-6, and 8-22 still stand rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664